Case: 13-1065    Document: 2     Page: 1   Filed: 12/03/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tatei1 Q[ourt of §ppeali1
      for tbe jfeberaI '!Circuit

                 MICHAEL ROYSTER,
                  Petitioner-Appellant,
                   v.
 MARIROSA LAMAS, THE DISTRICT ATTORNEY
  OF THE COUNTY OF S. WILLIAMS, AND THE
   ATTORNEY GENERAL OF THE STATE OF,
                 Respondents-Appellees.


                        2013-1065


   Appeal from the United States District Court for the
Eastern District of Pennsylvania in case no. 11-CV-0477,
Chief Judge J. Curtis Joyner.


                      ON MOTION


                       ORDER
    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Third Circuit.
    Michael Royster appears to have appealed from a de-
cision of the United States District Court for the Eastern
District of Pennsylvania denying his petition for a writ of
Case: 13-1065        Document: 2   Page: 2   Filed: 12/03/2012




MICHAEL ROYSTER v. MARIROSA LAMAS                          2

habeas corpus. This court is a court of limited jurisdic-
tion. See 28 U.S.C. § 1295. Based only upon our review of
the papers transmitted by the district court, it does not
appear that this case falls within this court's jurisdiction.
    Pursuant to 28 U.S.C. § 1631, this court is authorized
to transfer the case to a court in which the appeal could
have been brought at the time it was filed or noticed. As
such, it appears transfer to the United States Court of
Appeals for the Third Circuit is appropriate.
      Accordingly,
      IT Is ORDERED THAT:

     Absent objection received within 21 days of the date of
filing of this order, this appeal shall be transferred to the
Third Circuit pursuant to 28 U.s.C. § 1631.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s25